Citation Nr: 0118601	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-19 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from July 1945 to June 1946, 
and from January 1951 to October 1952.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) January 
1994 rating decision which denied service connection for 
PTSD, and declined to reopen the claim of service connection 
for bilateral hearing loss.  During the pendency of this 
appeal, the claims file was transferred to the Los Angeles RO 
which has retained jurisdiction over the case.

In his February 1995 substantive appeal, the veteran 
requested a Board hearing in Washington, D.C.  He was 
scheduled to appear at such hearing on June 7, 2001 (notice 
of the hearing date was mailed to his address of record, as 
well as to his accredited representative, on March 19, 2001), 
but the file indicates that he failed to report for same.  
Thus, his appeal will be processed as though his Board 
hearing request was withdrawn.  38 C.F.R. § 20.702 (2000).


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for bilateral hearing loss was most recently 
denied by RO rating decision in December 1990, and no timely 
appeal therefrom was filed.

2.  Evidence received in support of the application to reopen 
the claim of service connection for bilateral hearing loss, 
furnished since the December 1990 RO rating decision, is 
duplicative, cumulative, and redundant.

3.  PTSD was not evident during the veteran's active service 
and has not been diagnosed at any time thereafter; competent 
medical evidence of record does not suggest that any claimed 
PTSD may be linked to his active service or any in-service 
incident.

CONCLUSIONS OF LAW

1. The December 1990 RO rating decision declining to reopen 
the claim of service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 4005 (West 1988) (now 38 U.S.C.A. 
§ 7105 (West 1991)); 38 C.F.R. § 19.192 (1990) (now 38 C.F.R. 
§ 20.1103 (2000)).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  PTSD was not incurred in or aggravated by active wartime 
service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted, providing new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of a claim.  On 
review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with in this appeal.  Specifically, 
the Board finds that the December 1994 statement of the case 
provided to the veteran, as well as numerous subsequent 
correspondence to him, specifically satisfy the requirement 
at § 5103A of the new statute as they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his service connection claim and the application 
to reopen the claim of service connection for bilateral 
hearing loss.

The Board finds that the duty to assist provided under the 
amended § 5103A has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his claims, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rule or regulation regarding the 
development of the veteran's service connection claim and his 
application to reopen the claim of service connection for 
bilateral hearing loss.

New and material evidence claim:

Service connection for bilateral hearing loss was denied by 
RO rating decision in July 1967, based on findings that the 
evidence did not show that the disability was related to the 
veteran's active service or any incident occurring therein.  
Subsequent applications to reopen the claim of service 
connection for bilateral hearing loss were denied by RO 
decisions in March, April, May, and June 1986, and in August 
1989, and by Board decision in December 1990, finding that 
new and material evidence had not been submitted in support 
of the claim.  Most recently, the application to reopen the 
claim of service connection for bilateral hearing loss was 
denied by RO rating decision in December 1990, finding that 
new and material evidence had not been submitted since the 
Board decision dated earlier in December 1990.  An appeal 
from the most recent RO rating decision in December 1990 was 
not filed in a timely fashion.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 19.192.  Accordingly, the December 1990 RO rating decision 
declining to reopen the claim of service connection for 
bilateral hearing loss constitutes the most recent final 
decision with regard to that claim; it must be determined 
whether new and material evidence has been submitted since 
that decision.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  A final RO rating decision is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 9 Vet. App. at 285.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d  1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the most 
recent final RO rating decision in December 1990.

Evidence of record at the time of the December 1990 RO rating 
decision included the veteran's service medical records, not 
showing any report or clinical findings indicative of 
acoustic trauma or any hearing impairment.  In July 1952, he 
sought medical treatment, feeling generally "bad," and 
indicating that he had ringing in the ears; no pertinent 
clinical findings were noted on examination.  On service 
separation medical examination in October 1952, his hearing 
acuity, measured by spoken and whispered voice testing, was 
15/15, bilaterally.  

The veteran initially filed a claim of service connection for 
bilateral hearing loss in October 1966, suggesting that the 
disability had its onset as a result of exposure to artillery 
fire in service.  In conjunction with the claim, he 
identified various medical providers who reportedly treated 
him for hearing impairment within a year following service 
separation, but RO attempts to obtain such records (as 
documented in the file) have been unsuccessful.

In conjunction with the original October 1966 claim of 
service connection for bilateral hearing loss, as well as the 
numerous subsequent applications to reopen the claim, the 
veteran repeatedly indicated, in writing and during personal 
hearings, that his hearing impairment had its onset as a 
result of prolonged exposure to excessive noise during active 
wartime service; he suggested that he was exposed to such 
excessive noise while working around aircraft and during 
service in an artillery unit in Korea.  He also submitted 
several articles discussing, generally, the nature and 
etiology of hearing impairment.  

A December 1955 statement of demonstrated ability from the 
Federal Aviation Agency (FAA) indicates that a November 1955 
medical examination showed the veteran to have "deficient 
hearing;" on whispered voice testing, he was able to hear at 
one foot with each ear.  

On VA medical examination in January 1967, the veteran 
indicated that he had hearing impairment, affecting both 
ears, since excessive noise exposure during service (in an 
artillery unit) in Korea.  On examination, partial deafness, 
bilaterally, was diagnosed (and supported by audiometry 
findings).

In July 1967, V. Amar, M.D., indicated that the veteran 
underwent Class II pilot's examination utilizing whispered 
voice testing in November 1954, showing a hearing acuity of 
15/15, bilaterally; on whispered voice testing in November 
1955, his hearing was 1/15 in each ear and, on spoken voice 
testing, the hearing was 12/15 in each ear; further testing 
reportedly showed high frequency hearing impairment due to 
deficiency in nerve conduction.  The physician indicated that 
the veteran was employed as a high speed grinder; the veteran 
was advised to avoid exposure to high intensity and high 
frequency occupational noise.  

A September 1970 private audiological examination report 
indicates that the veteran had "severely profound" 
bilateral sensorineural hearing loss.

On VA audiological examination in October 1971, the veteran 
indicated that he had bilateral hearing loss since noise 
exposure in Korea, noting that he was unable to understand 
conversations.  Audiometry findings showed bilateral hearing 
loss.

Evidence from the Social Security Administration (SSA), dated 
in February 1972 and thereafter, indicates that the veteran 
received SSA disability benefits since May 1969.

VA and private medical records from December 1970 to August 
1985 (including numerous audiograms) document the presence of 
bilateral hearing loss.  On examination in March 1984, the 
veteran indicated that he was medically retired from work as 
a pilot (having worked in that capacity for some 30 years), 
noting that he had a long history of extensive noise exposure 
and some family history of hearing loss; reportedly, his 
hearing deteriorated "very rapidly" in the recent past.

An undated and unsigned letter, purportedly written by the 
veteran's aunt in March 1986, suggests that she was aware 
that his ears were "harmed" during service in the "war."

In March 1986, a private physician indicated that the veteran 
had a history of progressive hearing loss in both ears and, 
on most recent examination in August 1985, his 
(sensorineural) hearing loss was "profound."  The physician 
indicated that the etiology of the hearing loss was 
undetermined, but past noise exposure was "certainly" a 
factor in causing "some" of the loss.  

In March 1986, the veteran's former spouse, [redacted], indicated 
that they were married at the time of his separation from 
service; she remembered that, after service, he was unable to 
hear as well as he did before entering the service.

In March 1986, an official from FAA indicated that a November 
1955 medical examination showed the veteran to have high 
frequency hearing loss; records dated prior to November 1955 
were unavailable.

In April 1986, the veteran's 34 year-old son indicated that, 
as long as he remembered, his father had impaired hearing (he 
was reportedly able to remember events as far back as 1954-
55), and that it was generally accepted in the family that 
his hearing impairment was due to "service activities in 
Korea."

In May 1986, P. Smith, D.D.S., indicated that the veteran 
recently completed a course of dental treatment in his 
office, noting that he initially treated the veteran in 1955.  
He indicated that the veteran exhibited hearing impairment in 
1955 and, at the time of the recent treatment, his hearing 
loss was "almost total."

In July 1987, a private physician indicated that he treated 
the veteran, intermittently, for more than 20 years due to 
hearing impairment.  Reportedly, the veteran had complete 
hearing loss in both ears.

A March 1990 police arrest report indicates that the veteran 
had defective hearing.

A November 1990 private audiogram indicates that the veteran 
had profound hearing loss in both ears.

Evidence submitted since the most recent final RO rating 
decision in December 1990 includes duplicate copies of 
various evidence and records submitted before December 1990, 
including portions of the veteran's service personnel records 
and post service medical records, evidence from SSA, and 
letters from his relatives.

Portions of the veteran's service personnel records which 
were not previously of record, indicate that his military 
occupational specialty during service was antiaircraft 
crewman, that he had no physical limitations relative to any 
ear/hearing impairment as of January 1951 and May 1952, and 
that he served in Korea from May 1951 to March 1952.

In March 1993 and on several occasions thereafter, the 
veteran submitted photocopies of various photographs and 
documents indicating that he worked with and around aircraft 
as early as 1944, and that, as of May 1946, his rank was 
gunner's mate 3rd class; he also submitted photocopies of 
various articles on the subject of hearing impairment.

In November 1993, the veteran's former spouse, [redacted], 
indicated that, following his separation from service in 
Korea, the veteran was in "perfect health with no defects 
except for his emotional condition" (a copy of the parties' 
marriage certificate indicates that they married in October 
1950).  Reportedly, they divorced in 1956, but resumed 
contact "many years" later; after they resumed contact, she 
learned of his "deafness."  

VA and private medical records from November 1990 to January 
1994 (including a duplicate copy of previously submitted and 
identified private audiogram in November 1990) document the 
presence of bilateral hearing loss.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for bilateral hearing loss.  Although 
portions of the newly-submitted evidence were not previously 
of record, including portions of the veteran's service 
personnel records, VA and private medical records, articles 
on the subject of hearing impairment, as well as numerous 
photographs and letters, the entirety of this evidence is 
cumulative and redundant of other evidence previously 
submitted and considered by the RO; other portions of the 
newly-submitted evidence (portions of service personnel 
records, SSA evidence, VA and private medical records, and 
letters from his relatives) are merely duplicate copies of 
records previously submitted.  

The evidence of record in December 1990 included the 
veteran's contention that the onset of his hearing loss was 
related to prolonged exposure to artillery and aircraft noise 
during active service, including service in Korea; his 
contentions relative to the alleged onset of the disability, 
advanced since December 1990, have remained essentially 
unchanged.  The evidence of record in December 1990 showed 
that he indeed worked around aircraft during and after 
service, and that his service in Korea was not inconsistent 
with exposure to excessive noise; the new evidence submitted 
since December 1990 likewise shows that his active service 
was not inconsistent with excessive noise exposure.  The 
entirety of the medical evidence of record in December 1990 
did not show the presence of any hearing impairment during 
active service or within a year thereafter, and it did not 
document any hearing loss prior to 1955; the medical evidence 
submitted since December 1990 likewise does not document the 
presence of any hearing impairment during active service or 
within a year thereafter, essentially confirming that hearing 
loss was documented, initially, in 1955; medical evidence 
submitted since December 1990 does not suggest that his 
hearing loss is in any way related to service or any incident 
occurring therein.  Overall, the additional, medical evidence 
is not material to the veteran's claim; such evidence is 
merely cumulative in nature.

The Board is mindful of the veteran's contention to the 
effect that his hearing loss is related to noise exposure in 
service.  However, the evidence of record at the time of the 
most recent final RO rating decision in December 1990 already 
included such contentions.  Thus, the veteran's recent, 
reiterative contentions are entirely cumulative and 
redundant.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran's claim of service connection for bilateral 
hearing loss was previously denied because the evidence of 
record did not show that the disability, initially documented 
in November 1955, was related to active service period or any 
noise exposure therein.  He has not submitted or identified 
any new and material evidence to support his contention that 
his hearing loss is of service origin.  

Overall, the newly-furnished evidence is duplicative, 
cumulative, and redundant of evidence of record in December 
1990; it does not provide a new factual basis on which the 
veteran's claim may be considered.  38 C.F.R. § 3.156.  A 
final decision of the RO is not subject to revision on the 
same factual basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for bilateral hearing 
loss, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Service connection for PTSD requires medical evidence 
diagnosing the disorder, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.  

The veteran's service medical records reveal no report or 
clinical finding indicative of PTSD.  His service personnel 
records show that he served in Korea from May 1951 to March 
1952, and that he participated in the Chinese Communist 
Forces Spring Offensive; he is not shown to have sustained 
any combat wound or injury and was not awarded any combat-
related award or decoration.  

Evidence from SSA indicates that the veteran received SSA 
disability benefits since May 1969.

VA and private medical records from November 1955 to November 
1990 document intermittent treatment for various symptoms and 
impairment, and include several reports of symptoms including 
nervousness and anxiety.  

In May 1993, the veteran filed a claim of service connection 
for PTSD, suggesting that the disability had its onset as a 
result of exposure to life threatening, combat-related 
stressors.  In numerous subsequent letters to the RO, he 
repeatedly indicated that he was exposed to various combat-
related stressors (including having seen many casualties of 
war, having been under direct attack by the enemy, and having 
been in close proximity to enemy forces) and was in fear for 
his life while in the service (he also reported that he 
served as an "advisor" in Vietnam between 1968 and 1969).  
As to the latter, the record makes it very clear that he was 
actually employed as a civilian (GS-9 Equiv) on temporary 
duty to Vietnam for several months in 1968 and 1969.  

In November 1993, the veteran's former spouse, [redacted], 
indicated that he was significantly distressed, emotionally, 
after his return from service in Korea; reportedly, he was 
unable to hold steady employment, had frequent nightmares, 
was stressed out, very nervous, and had memory impairment.  
She indicated that his psychiatric impairment led to their 
divorce in 1956.  

VA medical records from November 1990 to January 1994 
(including a July 1993 VA Agent Orange medical examination) 
document the presence of various symptoms and impairment.  On 
several occasions in April 1992, the veteran sought treatment 
due to psychiatric/psychological symptoms including anxiety, 
hyperactivity, distress, and paranoia; on examination, 
unconfirmed diagnoses of various disorders were indicated.  
In January 1994, he stated that he "cracked up" about a 
year and half ago because he saw "too much war," suggesting 
that he had combat service in World War II, Korea, and 
Vietnam; on examination, unconfirmed diagnoses of PTSD and 
bipolar disorder were indicated.  

Based on the foregoing, the Board finds that service 
connection for PTSD is unwarranted.  Although the veteran has 
reported several traumatic incidents while serving in Korea, 
alleging that the events resulted in his distress and 
emotional impairment giving rise to PTSD, and the evidence of 
record (including his service personnel records) indicates 
that he did indeed serve in Korea between 1951 and 1952, 
competent medical evidence of record does not show that he 
now has PTSD, of service origin or otherwise.  Although an 
unconfirmed diagnosis of PTSD was once indicated during VA 
treatment in January 1994 (along with an unconfirmed 
diagnosis of bipolar disorder), the diagnosis was never 
confirmed by VA or private provider competent to render such 
diagnosis.  

The Board is mindful of the veteran's contention that he has 
PTSD following his exposure to traumatic events during active 
wartime service, including service in Korea.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms such 
as anxiety and nervousness is consistent with Cartright v. 
Derwinski, 2 Vet. App. 24 (1991), he is simply not competent, 
as a layman, to render a medical diagnosis of PTSD or to 
provide a causal link between active service and any current 
symptomatology.  Grivois v. Brown, 6 Vet. App. 136 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case here as the 
weight of the evidence is clearly against the claim.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied.

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


